Citation Nr: 1538131	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability diagnosed as periodontitis, including as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the matter in February 2014, the claim having since returned in a continued denial status.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the instant appeal in order to obtain an addendum opinion regarding whether the Veteran's service-connected diabetes mellitus caused or aggravated a dental disability.  Unfortunately, the April 2015 addendum opinion is inadequate, and an additional remand is necessary.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the addendum opinion does correctly point out that, "regardless of contributory factors, periodontal disease is not considered disabling according to VA guidelines," there is also an inherent duty VA has to inclusively construe compensation claims.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  See also, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  There is adequate mention in the original October 2009 examination report that the Veteran had a removable maxillary and mandibular prosthesis, to readily indicate he may still have a recognized disabling condition, this being not limited alone to periodontal disease.  Another inquiry into the diagnosis and etiology of disability claimed is needed.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dental examination, with an examiner other than the October 2009 provider.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.               All indicated tests and studies should be performed,              and all findings should be set forth in detail.  

The VA examiner at the outset should provide a diagnosis of all current dental disabilities that the Veteran manifests, this above and beyond the prior diagnosis of periodontal disease, and with clarification afforded to whether there exists disability involving loss of substance of maxilla or mandible.  Provided there is additional dental disable diagnosed above and beyond just periodontal disease, then the VA examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is etiologically related to the Veteran's service-connected diabetes mellitus, type II. The examiner should consider both initial causation of dental disability by the service-connected diabetes mellitus, and the possibility that  dental disability erectile dysfunction has been permanently aggravated by the same. For purposes of  this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability   beyond that due to the natural disease process. 

The examiner should indicate review of the findings and conclusions expressed within the prior October 2009 VA Compensation and Pension examination report.

The examiner should include in the examination report the rationale for all opinions expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998). 

3. Thereafter, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

